ON MOTION TO CERTIFY
Decided Aug 2, 1934
By THE COURT
The above entitled case is now being determined on motion of plaintiff in error for an order to certify the record to the Supreme Court of Ohio for review on the grounds claimed that the judgment of this court is in conflict with that of the Court of Appeals of Erie County, Ohio, in the case of Lazarro v Hart, 45 Oh Ap 368 (14 Abs 541).
Very able and comprehensive briefs have been submitted by counsel representing the respective parties on the motion.
In the Lazarro case, supra, the trial court read to the jury §,§12603 and 12603-1, GC, *354and then without further comment said to the jury, in substance, that the violation of these sections would constitute negligence per se. In the instant case the trial court made a very full, complete, and we think correct charge on the different phases of these speed statutes, and therein the case is to be distinguished from the Lazzaro case, supra. In these same particulars the instant case is to be distinguished from the case of Werner v Rowley, case number 1220 on the docket of the Court of Appeals of Montgomery County, (16 Abs 522) in which latter case certification was ordered, it being in conflict with the Lazarro case.
Personally, we would be very glad to lend our aid to a review in the Supreme Court, but being required to pass upon the question judicially we are unable to determine that there is conflict.
The motion to certify on the ground of conflict will be overruled.
HORNBECK, PJ, MONTGOMERY and SHERICK, JJ, concur.